Name: 98/297/EC, Euratom: Council Decision of 27 April 1998 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1998-05-07

 Avis juridique important|31998D029798/297/EC, Euratom: Council Decision of 27 April 1998 appointing a member of the Economic and Social Committee Official Journal L 133 , 07/05/1998 P. 0021 - 0021COUNCIL DECISION of 27 April 1998 appointing a member of the Economic and Social Committee (98/297/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 194 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to the Council Decision of 26 September 1994 appointing the members of the Economic and Social Committee for the period up to 20 September 1998 (1),Whereas a seat as a member of that Committee has fallen vacant following the resignation of Mr Antoon Stokkers;Having regard to the nominations submitted by the Netherlands Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr A. A. Jaarsma is hereby appointed a member of the Economic and Social Committee in place of Mr Antoon Stokkers, for the remainder of the latter's term of office, which runs until 20 September 1998.Done at Luxembourg, 27 April 1998.For the CouncilThe PresidentR. COOK(1) OJ L 257, 5. 10. 1994, p. 20.